Citation Nr: 1807377	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a back disorder, to include lumbosacral or cervical strain

2. Entitlement to a compensable rating for cervical dysplasia (also claimed as cervical, disease or injury)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the U.S. Air force from August 1999 to February 2008. 

This appeal comes before the Board of Veteran's Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) with the Veteran being located at the RO and the VLJ in Washington, D.C. A copy of the hearing transcript has been associated with the file.

The issue of entitlement to a rating in excess of 10 percent for back disorder to include lumbosacral or cervical strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical dysplasia, also claimed as disease or injury of the cervix, is asymptomatic, controlled, and does not require continuous treatment.






CONCLUSION OF LAW

The criteria for a compensable rating for cervical dysplasia have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2017); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.116, Diagnostic Code (DC) 7612.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to a compensable disability rating on the basis that she has a documented scar on her cervix, which requires continuous monitoring. At the December 2016 hearing, she asserted that she was under continuous treatment, partially due to pregnancy, but also due to the scar. She had two laparoscopic procedures and one documented miscarriage. When asked if her scar bothered her on a daily basis at the December 2016 hearing, the Veteran responded that the scar was located on her cervix, which is not something she can actually feel.  However, she is concerned if it will affect future pregnancies. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage rating represents, as far as can practicably be determined; the average impairment in the Veteran's earning capacity that would result from such diseases and injuries. It also represents the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's cervical dysplasia has been rated under DC 7612, disease or injury of the cervix.  Currently, she is assigned a noncompensable (zero percent) rating effective February 29, 2008. 

DC 7612 is a part of the schedule of ratings for gynecological conditions and disorders of the breast under 38 C.F.R. § 4.116; encompassing diagnostic codes from 7610 to 7615.

Under this formula, a zero percent, noncompensable rating is warranted for disease or injury of the cervix with symptoms that do not require continuous treatment. A 10 percent rating is warranted for a cervical disease or injury with symptoms that require continuous treatment. A 30 percent rating is warranted for a cervical disease or injury with symptoms that are not controlled by continuous treatment. 

Therefore, the rating criteria is ternary, three-staged, based on medical treatment; (1) does not require continuous treatment, (2) requires continuous treatment, or (3) is uncontrolled even with continuous treatment, without reference to any specific symptoms or manifestations. 

It is clear the Veteran's cervical dysplasia is asymptomatic. She testified that the disability does not cause functional difficulties in her day-to-day life. She expressed concerned about the scar blocking the birth canal for potential future children; yet she birthed a child just nine months prior to the December hearing.

Most recent medical records are void of any continuous treatment. Diagnostic testing also returned with normal results; February 2014 medical records indicate the Veteran had normal pap smears in August 2012 and March 2013. (See Medical Treatment Record- Non-Government Facility (MTR) pg. 55, 56, 58)

The Veteran was afforded a VA examination in April 2012, where the examiner confirmed her diagnosis of cervical dysplasia status post LEEP procedures in 2003 and 2006. Yet, the examiner noted that Veteran was asymptomatic, receiving no other treatment than her past LEEP procedures. The examiner opined that the Veteran did not require treatment or medications for treatment related to her condition. While the Veteran has a scar related to her condition and to the treatment of her condition, there was no evidence of painful and/or unstable scars or scars greater than 39 square cm. Most importantly, the Veteran had a normal pap smear on VA examination and there was no evidence that her condition impacted her ability to work. At the December 2016 hearing, the Veteran admitted to the static nature of her condition and respectfully declined a subsequent VA examination unless absolutely necessary to answer a legal question.  No further evidence is needed.

Continuous monitoring is not continuous treatment. While the Board is sympathetic to her gynecological history and concerns, the Board must adjudicate claims based on the objective medical evidence set before it in light of the applicable regulations.  

For these reasons, a compensable rating for cervical dysplasia is not warranted.


ORDER

An initial compensable rating for cervical dysplasia is denied. 


REMAND

The Veteran contends that she is entitled to a disability rating in excess of 10 percent for her lumbosacral strain because her condition has worsened within the past couple years. At the December 2016 hearing, the Veteran testified she is unable to sit or stand long periods of time. She has worked with a chiropractor to help with the pain management, but it is difficult for her to pick up items including her newborn.

She also contended her lower back disability should be evaluated under DC 5243 Intervertebral disc syndrome (IVDS) rather than DC 5237. Currently, the Veteran's lumbosacral is rated as 10 percent disabling, effective February 29, 2008 under DC 5237 lumbosacral or cervical strain. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006),  the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. Medically competent evidence is not required in every case to indicate that the claimant's disability may be associated with the veteran's service. Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  A remand for a new examination of the Veteran's level of disability should be based upon a finding that there is an indication in the record that condition has changed.  Conversely, if there is no affirmative indication that the condition has changed, then the case should be decided based upon the available evidence and a finding that there is no indication that the condition has changed since the last examination.

IVDS is contemplated under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS), which ever method results in the higher evaluation when all disabilities are combined.  Under the latter formula, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period. An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Under this Formula, the next higher rating of 20 percent is assigned with evidence of incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  If the Veteran has a diagnosis of IVDS, the condition must also be assessed under the General Rating Formula for Disease and Injuries of the Spine based on the symptoms he or she displays during an incapacitating symptoms.

A remand is required to obtain a supplemental opinion because review of the record suggests the Veteran's lumbar and cervical spine disorders have worsened since her last VA examination in 2012.

For example, February 2014 medical records contain a January 2014 x-ray of the lumbar spine, which revealed a mild lumbar dextrocurvature. There was also mild degenerative disc disease and minimal retrolisthesis of L4 and L5. While there were no signs of spondylosis or anterolistesis on the current study, it was described as existing on the 2008 x-ray study. (Compra MTR pg. 46 to pg. 51).  An MRI of the lumbar spine taken in February 2014 indicated mild symmetric disc bulger at L4-L5 with bright signal in the periphery suggesting an annual tear. (See MTR pg. 48).  

Additionally, the Veteran submitted a back conditions disability benefits questionnaire (DBQ), completed by a private treatment provider in March 2014. There, the examiner noted that the Veteran has had a gradual onset of low back pain beginning in 2004 while on military deployment. She experiences flare-ups, which impedes her ability sleep as well as poses difficulty sitting at work and has to take time off of work. On examination, the initial range of motion measurements reflected that forward flexion ended at 55 degrees where objective evidence of painful motion began at 30 degrees. Her extension ended at 20 degrees where objective painful motion began at 15 degrees. Her right lateral flexion ended at 20 degrees with objective evidence of painful motion beginning at the same degree level. Her lateral flexion ended at 20 degrees with objective evidence of painful motion ending at the same level. Her right lateral rotation ended at 25 degrees with objective evidence of painful motion ending at the same degree level and her left lateral rotation ended at 25 degrees with objective evidence of painful motion ending at the same level.  Her range of motion measurement after repetitive use testing reflected similar results with her post-test forward flexion ending at 55 degrees, extension ending at 20 degrees, lateral flexion ending at 20 degrees, lateral flexion ending at 20 degrees, right lateral rotation was ending at 25 degrees and left lateral rotation ending at 25 degrees.  The Veteran displayed less movement than normal and pain on movement. Her back disability interferes wither ability to sit, stand and/or engage in weight-bearing. (See March 2014 - Other).

Moreover, the Veteran has consistently sought treatment from a chiropractor, between December 2009 and February 2014. At the hearing, the Veteran testified that she has been attending chiropractor treatments with increased frequency within the past couple of years. However, the Board notes that chiropractor records are noticeably missing from February 2014 and onward. 

All of these symptoms were not present at the time of the April 2012 examination, and raise the possibility of higher ratings for both disabilities. Certainly, the matter must be remanded for an adequate VA examination.

While on remand, the examiner should provide range of motion assessment findings compliant with Correia v. McDonald, 28 Vet. App. 158(2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing). The February 2014 DBQ suggests the possibility of a 20 percent rating based on range of motion alone; however, the Veteran testified during the December 2016 hearing that her condition has progressively worsened since 2012 and may be further limited.

Also while on remand, the examiner should reconcile whether the Veteran's lumbar spine disability is manifested by incapacitating episodes. The February 2014 DBQ suggests the possibility of a 20 percent rating based on range of motion alone. However, the examiner did not provide an opinion as to whether the Veteran has intervertebral disc syndrome, neurological abnormalities, or functional limitations as a result of her disability.

The Board notes that the Veteran also testified that she desired supplement the record with a six (6) month journal of incapacitating episodes; yet no evidence has been submitted to date. She is still entitled to submit these records in furtherance of her appeal prior to adjudication.

The RO should also request the Veteran's chiropractor records from February 2014 onward as they are missing from the record. These records may contain evidence of other factors contemplated in the scheduler criteria (e.g. muscle spasm, severe guarding, abnormal gait, spinal contour, reversed lordosis, abdominal kyphosis, or ankyloses, favorable or unfavorable). 

Finally, in the course of her appeal she has asserted an implied claim for a TDIU.

During the Veteran's February 2014 DRO informal conference, the Veteran reported she was experiencing prostrating attacks of her back 3-4 times per month, missing 3-4 days per month of work. She stated that it was causing her hardship at work, through her employer was "grudgingly" willing to let her take time off.  (See February 2014 MTR pg. 25).  At the December 2016 hearing, she testified that she has been prescribed to lie down during pregnancy and that her back condition worsened while she was pregnant. The additional weight she gained from pregnancy also exacerbated her back pain and was required to miss a significant amount of work because of it. Nevertheless, she works nine (9) hour days and her employer has accommodated her back pain problems with a standing desk and supportive chair.  

The Veteran's representative conceded that she does not qualify for a total disability rating for compensation unemployability of the individual based on her combined disability rating and thus has not discussed it with his client, referencing 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

However, where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b). The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Therefore, the TDIU issue is incorporated as part of the appeal for higher initial ratings. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Veteran should complete a VA Form 21-8940 TDIU.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran for a VA examination to ascertain the current severity of the service-connected lumbar spine disabilities, in accordance with the applicable worksheet for rating those disorders.

2. Attempt to obtain chiropractor records from February 2014 and onward that may contain evidence of other factors contemplated in the scheduler criteria (e.g. muscle spasm, severe guarding, abnormal gait, spinal contour, reversed lordosis, abdominal kyphosis, or ankyloses).

3.  Then, re-adjudicate the issue on appeal. If the benefits are not granted, furnish the Veteran and her representative a SSOC, and afford them an opportunity to respond. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


